DETAILED ACTION
Claims 1-20 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. The various claimed limitations mentioned including the interrelationships and all the limitations of the base claim and the elements with respect to:
a 3D imaging system comprising: 
a first laser light source to emit nonvisible laser light pulses; a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; 
a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; 
a photodetector to detect reflections of nonvisible laser light pulses from a plurality of reflection points within the sensing field of view; a time-of-flight (TOF) detection circuit responsive to the photodetector to measure distances from the 3D imaging system to the plurality of reflection points; a camera to capture a visible image from within an imaging field of view; and 
a control circuit to drive the mirror actuating circuit to modify the sensing field of view to change an amount of overlap with the imaging field of view, 
wherein the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying an offset to the angular extents of deflection of the scanning mirror.

Allowable Subject Matter
Claims 9-17 are allowed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al, US 2016/0240579 A1 (Sun), in view of Kruglick et al, US 2014/0194747 A1 (Kruglick).

Regarding Claim 1, Sun discloses a 3D imaging system comprising: a first laser light source to emit nonvisible laser light pulses; a photodetector to detect reflections of nonvisible laser light pulses from a plurality of reflection points within the sensing field of view; a time-of-flight (TOF) detection circuit responsive to the photodetector to measure distances from the 3D imaging system to the plurality of reflection points; a camera to capture a visible image from within an imaging field of view; and cause the sensing field of view to overlap the imaging field of view (Sun [0022] – FIG. 2 is a block diagram that shows a portion of an example of stacked 3D color image sensor 200 that includes a time of flight pixel array with corresponding readout circuitry, control circuitry and function logic. Stacked 3D color image sensor 200 includes a color time of flight (TOF) pixel array 210, readout circuitry 220, control circuitry 230, function logic 240 and IR source 250. The IR source 250 emits pulses IR light 252, which can be used to sense the round trip distance to object 260 based on the time of flight of the pulses of IR light. In particular, the round trip distance can be determined by measuring the amount of time that it takes for the emitted IR light pulses 252 to travel from the IR source 250 to the object 260 and back to the color TOF pixel array 210 in accordance with the teachings of the present invention. By determining the round trip distance to object 260, 3D information can be determined. IR source 250 may include an IR laser to emit IR light 252 to illuminate object 260; [0017]-[0018] – Camera 18 produces red (R), green (G) and blue (B) color image data of the scene or object 12. As such, camera 18 may also be referred to as an “RGB camera.” Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24. Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12. As such, IR light is received by IR pixel array 26, and IR image data is read out by IR readout circuitry 28; [0019] – Frames of image data from RGB camera 18 and IR camera 16 are transmitted to image processing circuitry 20, which processes the received data to generate a 3D color image of scene or object 12. Image processing circuitry 20 uses the data from RGB camera 18 to generate a color image, and the data from IR camera 16 to provide depth information to generate the color 3D image).
However, Sun does not explicitly disclose a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; a control circuit to drive the mirror actuating circuit to modify the sensing field of view to change an amount of overlap with the imaging field of view.
Kruglick teaches a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; a control circuit to drive the mirror actuating circuit to modify the sensing field of view to change an amount of overlap with the imaging field of view (Kruglick [0050] – The optical head 450 includes at least one microelectromechanical system (MEMS) assembly. In some embodiments, the MEMS assembly directs sensing (e.g., IR) and indicating (e.g., visible) beams in coordination. In some embodiments, the optical head 450 is controlled and/or coordinated by a computer 470. In some embodiments, a single computer can control and/or coordinate the visible light source, IR Source, and/or optical head. The computer can also control and/or monitor the results from the detector 460. One or more computers and/or processors can be used to control one or more of these aspects … As the optics can allow for overlapping (at the same time) use of both the IR light and the visible light, one can continuously scan the tissue (via IR light) while one displays the visible light created image).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to include a scanning mirror to reflect and scan the nonvisible laser light pulses in a sensing field of view; a mirror actuating circuit to drive the scanning mirror with signals that cause the scanning mirror to deflect through angular extents in two dimensions within the sensing field of view; a control circuit to drive the mirror actuating circuit to modify the sensing field of view to change an amount of overlap with the imaging field of view, as taught by Kruglick. One would be motivated as the mirror(s) can assist and align fields of view.

Regarding Claim 5, Sun, in combination, further discloses the 3D imaging system of claim 1 wherein the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying a size and location of the sensing field of view to substantially match a size and location of the imaging field of view (Sun [0017] – Camera 18 (RGB camera) produces red (R), green (G) and blue (B) color image data of the scene or object 12. Visible light is received by an RBG pixel array 22, and visible image data is read out by readout circuitry 24; [0018] – Imaging system 10 also includes an infrared (IR) source 14, which illuminates scene or object 12 with IR light. In one example, IR source 14 may include an IR laser or the like to provide the IR light. An IR imager or camera 16 receives and processes the IR light returning from scene or object 12 to generate IR image data of scene or object 12) [the RGB data and the IR light both cover scene/object 12].

With regard to claim 18, the claim limitations are essentially the same as claim 1 but in a different embodiment. Therefore, the rational used to reject claim 1 is applied to claim 18. 

With regard to claim 19, the claim limitations are essentially the same as claim 5 but in a different embodiment. Therefore, the rational used to reject claim 5 is applied to claim 19.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Kruglick, and further in view of Stettner et al, US 2010/0309288 A1 (Stettner).

Regarding Claim 2, Sun and Kruglick teach the 3D imaging system of claim 1, as outlined above.
However, Sun does not explicitly disclose in the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view responsive to a zoom level of the camera.
Stettner teaches in the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view responsive to a zoom level of the camera (Stettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10; [0032] – System controller 3 is capable of operating either in a slave mode to the 2-D camera, or as master system controller, communicating with 2-D camera 2 via bidirectional electrical connection 6. When in a slave mode, the system controller 3 is notified by the 2-D camera 2 of the position of its motorized zoom lens (ZOOM_STATUS), the ready status of the 2-D video (DATA_RDY), and when to initiate the 3-D laser radar operation via bidirectional electrical connection 6; [0035] – the system controller 3 controls all aspects of the flash laser radar as normal, and also controls the operation of the 2-D camera 2, controlling its zoom lens and coordinating and synching its 2-D outputs 13, 15 with the infrared optical receiver output 14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view responsive to a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.

Regarding Claim 6, Sun and Kruglick teach the 3D imaging system of claim 5, as outlined above.
However, Sun does not explicitly disclose the control circuit is coupled to be responsive to an optical zoom level of the camera.
Strettner teaches the control circuit is coupled to be responsive to an optical zoom level of the camera (Strettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit is responsive to a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.

Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sun and Kruglick, in view of Eichenholz et al, US 2018/0284286 A1 (Eichenholz).

Regarding Claim 3, Sun and Kruglick teach the 3D imaging system of claim 1, as outlined above.
However, Sun does not explicitly disclose the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying the angular extents of deflection of the scanning mirror.
Eichenholz teaches the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying the angular extents of deflection of the scanning mirror (Eichenholz [0064] – The scanner 120 may include one or more scanning mirrors and one or more actuators driving the mirrors to rotate, tilt, pivot, or move the mirrors in an angular manner about one or more axes; [0071] – The controller 150 may be electrically coupled or otherwise communicatively coupled to one or more of the light source 110, the scanner 120, and the receiver 140; [0105] – The receiver field of view may be any suitable size relative to the light-source field of view. The receiver field of view may be smaller than, substantially the same size as, or larger than the angular extent of the light-source field of view).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying the angular extents of deflection of the scanning mirror, as taught by Eichenholz. One would be motivated as the mirror(s) can adjust the light the camera receives.

With regard to claim 18, the claim limitations are essentially the same as the combination of claims 1 and 3 but in a different embodiment. Therefore, the rational used to reject the combination of claims 1 and 3 is applied to claim 18. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sun and Kruglick, in view of Zhao et al, US 2017/0374342 A1 (Zhao).

Regarding Claim 7, Sun and Kruglick teach the 3D imaging system of claim 5, as outlined above.
However, Sun does not explicitly disclose a second camera having a second imaging field of view, wherein the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying a size and location of the sensing field of view to substantially match a size and location of the second imaging field of view.
Zhao teaches a second camera having a second imaging field of view, wherein the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying a size and location of the sensing field of view to substantially match a size and location of the second imaging field of view (Zhao [0053] – cold mirror 506 can transmit the infrared light 508a to a first image sensor 502 in camera 500, and can reflect the visible light 508b to a second image sensor 504 in camera 500).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun to include a second camera having a second imaging field of view, wherein the control circuit modifies the sensing field of view to change the amount of overlap with the imaging field of view by modifying a size and location of the sensing field of view to substantially match a size and location of the second imaging field of view, as taught by Zhao. One would be motivated as a second camera can provide other imaging parameters of the same scene.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sun, Kruglick and Zhao, in view of Wu et al, US 2016/0381345 A1 (Wu).

Regarding Claim 8, Sun, Kruglick and Zhao teach the 3D imaging system of claim 7, as outlined above.
However, Sun does not explicitly disclose the imaging field of view of the camera and the second imaging field of view of the second camera have different aspect ratios.
Wu teaches the imaging field of view of the camera and the second imaging field of view of the second camera have different aspect ratios (Wu [0026] – FIGS. 3A-3C are diagrams of rotation by the optical axis in different operational modes of the stereoscopic camera device. Referring to FIG. 1 and FIG. 3A, the first control unit 112 may control the first image capturing device 110 to rotate around an extension direction of the first optical axis (e.g. rotation about the center of the first image capturing device 110), so that the first image capturing device 110 can be rotated by rotating the optical axis itself, and the captured first image can switched between a portrait mode and a landscape mode, as shown in FIG. 3A. Similarly, the second control unit 122 may control the second image capturing device 120 to rotate around an extension direction of the second optical axis (e.g. rotation about the center of the second image capturing device 120), so that the second image capturing device 120 can be rotated by rotating the optical axis itself, and the captured second image can switched between a portrait mode and a landscape mode. Specifically, the processor 130 may control either of both of the first image capturing device 110 and the second image capturing device 120 to rotate their respective optical axies to form the first image and the second image respectively having different aspect ratios).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the imaging field of view of the camera and the second imaging field of view of the second camera have different aspect ratios, as taught by Wu. One would be motivated as the different aspect ratios to provide different levels of quality.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sun and Kruglick, Zhao and Stettner.

With regard to claim 20, the claim limitations are essentially the same as claim 7 but in a different embodiment. Therefore, the rational used to reject claim 7 is applied to claim 20. 
Further, Stettner teaches the modification of a zoom level of the camera (Stettner [0032] – The system controller 3 issues commands (ZOOM_CTRL) via bidirectional electrical connection 10 to the infrared optical receiver 4 to position its motorized zoom lens so as to focus at the same point in space as the 2-D camera 2. The infrared optical receiver 4 returns a ZOOM_STATUS signal indicating the position of its zoom lens back to the system controller 3 via bidirectional electrical connection 10; [0032] – System controller 3 is capable of operating either in a slave mode to the 2-D camera, or as master system controller, communicating with 2-D camera 2 via bidirectional electrical connection 6. When in a slave mode, the system controller 3 is notified by the 2-D camera 2 of the position of its motorized zoom lens (ZOOM_STATUS), the ready status of the 2-D video (DATA_RDY), and when to initiate the 3-D laser radar operation via bidirectional electrical connection 6; [0035] – the system controller 3 controls all aspects of the flash laser radar as normal, and also controls the operation of the 2-D camera 2, controlling its zoom lens and coordinating and synching its 2-D outputs 13, 15 with the infrared optical receiver output 14).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Sun where the control circuit to include the modification of a zoom level of the camera, as taught by Stettner. One would be motivated as the zoom level allows informs the circuit the scope of what is being imaged.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707. The examiner can normally be reached Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMIR SHAHNAMI/               Primary Examiner, Art Unit 2483